Citation Nr: 0525213	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-07 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for idiopathic peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat



REMAND

The veteran had active military service from November 1967 to 
February 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision.  The Board denied 
service connection for idiopathic peripheral neuropathy in a 
January 2004 decision, which the veteran appealed to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In April 2005, the CAVC ordered the case remanded for 
additional development.  This appeal is being REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.  VA 
will notify the veteran if further action is required on his 
part.

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
To date, the veteran has not been provided with a VCAA notice 
letter which specifically addresses the fourth element (i.e., 
requesting or telling him to provide any evidence in his 
possession that pertains to his claim).  This should be done.

In a July 2002 statement, the veteran wrote that he had been 
treated by a private physician, Dr. Richard Preston.  These 
treatment records have not been obtained and should be 
sought.

Accordingly, the Board remands for the following:

1.  Send the veteran a VCAA notice letter 
discussing what information and evidence 
not of record is necessary to 
substantiate his claim, what information 
and evidence VA will seek to provide, and 
what information and evidence he is 
expected to provide.  Invite him to 
submit all pertinent evidence in his 
possession pertaining to the claim. 

2.  With any needed assistance from the 
veteran, seek relevant treatment records 
from the offices of Dr. Preston.   

3.  Thereafter, readjudicate the claim 
for service connection for idiopathic 
peripheral neuropathy.  If it remains 
denied, furnished the veteran and his 
representative with a supplemental 
statement of the case.  Allow an 
appropriate period for response and 
return the case to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


